Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PAUL NICKLEN and CHRISTINA
MITTERMETER,

20-cv-10300 (JSR)
Plaintiffs,

-against-
OPINION AND ORDER

 

SINCLAIR BROADCAST GROUP,
INC., et al.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.d.

Plaintiff Paul Nicklen captured footage of a starving polar
and posted the video to his Instagram and Facebook accounts. Dozens
of news outlets and online publishers, including Sinclair
Broadcast Group, Inc. and its affiliates (collectively, the
“Sinclair Defendants”), embedded the video in online articles
without first obtaining a license. Nicklen then sued the Sinclair
Defendants for copyright infringement. The Sinclair Defendants now
move to dismiss the Second Amended Complaint, arguing that
embedding a video does not “display” the video within the meaning
of the Copyright Act and that the video’s inclusion in an article
about the video’s popularity was fair use. For the reasons that

follow, the Court denies the motion to dismiss.

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 2 of 20

FACTUAL AND PROCEDURAL BACKGROUND

 

rT. Factual Allegations

 

The following allegations are presumed true for purposes of

the motion to dismiss. Paul Nicklen is a Canadian nature
photographer, filmmaker, and founder of the nonprofit
conservationist organization SeaLegacy. Second Am. Compl. (“SAC”),

ECF No. 72, at (i 2, 9. Nicklen is the author and registered
copyright owner of a video of an emaciated polar bear wandering
the Canadian Arctic (“the Video”). See SAC 1 159, 169; see also
SAC, Exs. 4, 4A. On December 5, 2017, Nicklen posted the Video to
his Instagram and Facebook accounts. SAC fl 5; see also SAC, Ex. 7.
In a caption, Nicklen urged his social media followers to consider
the “haunt[ing]” and “soul-crushing scene” and to take steps to
mitigate the harms of climate change. SAC, Ex. 7. Nicklen added
that “[wle must reduce our carbon footprint, eat the right food,
stop cutting down our forests, and begin putting the Earth -- our
home -- first.” Id. He then invited his followers to “join us at
@sea_legacy as we search for and implement solutions for the oceans
and the animals that rely on them -- including us humans.” Id.
Finally, the caption noted that the Video “is exclusively managed
by Caters News” and directed those seeking “[tjo license or use
[the Video] in a commercial player” to contact Caters News. Id.;

see also SAC QI 5.

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 3 of 20

Sinclair Broadcast Group, Inc. is a Maryland-based media
conglomerate that owns “over 200” local television stations and
118 wholly owned subsidiaries nationwide (“Sinclair Affiliates”).
SAC 49 11-12; SAC, Ex. 2.; see also Def. Mot., ECF No. 78, at 1.
On or around December 11, 2017, Sinclair Broadcast Group published
an article titled “Starving polar bear goes viral in heartbreaking
video.” SAC, Ex. 5. Sinclair Broadcast Group included the Video in
this article using the Instagram or Facebook application
programing interface (“API”) embed tool. Id. at @@ 158. Sinclair
Broadcast Group “embedded” the Video by including in its website
an HTML code provided by Instagram or Facebook that directed web
browsers to retrieve the Video from the Instagram or Facebook
server for viewing on Sinclair’s website. See SAC (@ 158-60. The
Video appeared within the body of the Sinclair article even when
a reader took no action to retrieve the Video or to navigate to
Nicklen’s Facebook or Instagram account, and even when a reader
did not have a Facebook or Instagram account. Id. at FIf@ 160-61.

The Sinclair Broadcast Group article opens by stating that
“[a] photograph of a polar bear is grabbing attention as it shows
the animal slowly succumbing to starvation.” SAC, Ex. 6. The
article goes on to repeat quotes Nicklen gave to National
Geographic and to explain that Nicklen “advocated for the reduction
of the carbon footprint,” quoting the portion of Nicklen’s

Instagram caption that described the polar bear population’s

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 4 of 20

battle against extinction. Id. The article closes by noting that
“Tt]he video has already reached over 1 million views on Facebook.”
Id. Nicklen alleges upon information and belief that this Sinclair
Broadcast Group article was reposted -- and the Video was re-
embedded -- on all television station websites operated by the
Sinclair Defendants. SAC 9 170.

Though Nicklen provided licensing information in the text of
his Instagram post, the Sinclair Defendants did not obtain a
license or Nicklen’s consent before embedding the Video. SAC
qT] 162, 285. On or about December 8, 2020, Nicklen sent the
Sinclair Affiliates a takedown notice, but the Video remains

displayed on television station websites owned by Sinclair

Broadcast Group, Inc. and Sinclair Affiliates. SAC FI 170, 178.

 

Tl. Procedural Background

Nicklen and Christina Mittermeier! sued the Sinclair
Defendants, among others, for copyright infringement. ECF No. 7.
Nicklen filed a First Amended Complaint adding class allegations.
See ECF No. ll. Nicklen then filed a Second Amended Complaint,
identifying each Sinclair affiliate and the URL of each infringing

article. See ECF No. 72.

 

1 Co-plaintiff Christina Mittermeier, a photographer who took a
still photograph of the same polar bear that was also widely
embedded on online news sites, does not allege that the Sinclair
Defendants embedded her photo. See SAC 47 277-78. As such, the
Court does not discuss factual allegations and claims relevant
only to Mittermeier.

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 5 of 20

In the operative complaint, Nicklen alleges that by embedding
Nicklen’s copyrighted video on Sinclair websites using the
Instagram or Facebook API, the Sinclair Defendants infringed his
exclusive reproduction, distribution, and display rights in
violation of 17 U.S.C. §§ 106(1), (3), and (5). See SAC FTI 284-
85. Nicklen alleges in the alternative that Sinclair Broadcast
Group is liable for inducing the copyright infringement of its
affiliates. Id. at @I 291-95. The Sinclair Defendants move to
dismiss the Second Amended Complaint. ECF No. 85.

LEGAL STANDARD

On a motion to dismiss pursuant to Rule 12 (b) (6), the Court
“accept[s] all factual allegations in the complaint as true, and
draw[s] all reasonable inferences in the plaintiffs’ favor.” Peter

F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 61

 

(2d Cir. 2010) (quoting Holmes v. Grubman, 568 F.3d 329, 335 (2d

 

Cir. 2009)). “Threadbare recitals of the elements of a cause of
action” and conclusory allegations are not presumed true. Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). Disregarding legal conclusions
couched as fact, “a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Dane v. UnitedHealthcare Ins. Co., 974

 

F.3d 183, 188 (2d Cir. 2020) (quoting Igbal, 556 U.S. at 678). A
claim for relief is facially plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 6 of 20

inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678.
DISCUSSION

T. Copyright Infringement

 

To state a claim for copyright infringement, a plaintiff must
plead ownership of a valid copyright and that the defendant has
violated at least one of the owner’s exclusive rights under 17
U.S.C. § 106: reproduction, public performance, public display,

creation of derivative works, and distribution. See, e.g., Arista

 

Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010).

 

Nicklen has pleaded ownership of a valid copyright. See SAC
TI 159, 169; see also SAC, Ex. 4A. Nicklen also asserts that by
embedding the Video, the Sinclair Defendants violated his
exclusive right to display the Video publicly. See SAC qf 284. The
fundamental question at issue here is whether embedding a video
“displays” the video within the meaning of the Copyright Act of
1976. This Court concludes that it does.

Under the Copyright Act, “[t]o ‘display’ a work means to show
a copy of it, either directly or by means of a film, slide,
television image, or any other device or process or, in the case
of a motion picture or other audiovisual work, to show individual
images nonsequentially.” 17 U.S.C. §& 101. A device or process is
defined as “one now known or later developed,” id., and to show

o

means “to cause or permit to be seen.” See Show, Merriam-Webster

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 7 of 20

Online Dictionary, https: //www.merriam-—webster.com/dictionary/

 

show (last visited July 27, 2021); accord Show, v., Oxford English
Dictionary, https://www.oed.com/view/Entry/178737 (defining to
“show” as “[t]o present or display (an object) in order that it
may be looked at; to expose or exhibit to view”). Thus, under the
plain meaning of the Copyright Act, a defendant violates an
author’s exclusive right to display an audiovisual work publicly
when the defendant without authorization causes a copy of the work,
or individual images of the work, to be seen -- whether directly
or by means of any device or process known in 1976 or developed
thereafter.

In 1976, Congress crafted a broad display right, conscious
that section 106(5) “represent[ed] the first explicit statutory
recognition in American copyright law of an exclusive right to
show a copyrighted work, or an image of it, to the public.” H.R.
Rep. No. 94-1476, at 63 (1976). The display right as initially
drafted was “analogous to the traditional common-law right of first
publication in a literary work, or to the moral right of
divulgation in continental law, but that right would cease as soon
as a copy of the work was transferred.” R. Anthony Reese, The

Public Display Right: The Copyright Act's Neglected Solution to

 

the Controversy Over RAM “Copies”, 2001 U. of Ill. L. Rev. 83, 95

 

(2001). But this approach was ultimately set aside. The display

right in its final form encompasses “not only the initial rendition

 

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 8 of 20

or showing, but also any further act by which that rendition or
showing is transmitted or communicated to the public.” H.R. Rep.
94-1476, at 63. As such, an infringer displays a work by showing
“a copy” of the work -- not the first copy, or the only copy, but
any copy of the work. See 17 U.S.C. § 101.

Further, the exclusive display right set forth in the
Copyright Act is technology-neutral, covering displays made
directly or by means of any device or process “now known or later
developed.” The concept of “display” thus includes “the projection
of an image on a screen or other surface by any method, the
transmission of an image by electronic or other means, and the
showing of an image on a cathode ray tube, or similar viewing
apparatus connected with any sort of information storage and
retrieval system.” H.R. Rep. No. 94-1476, at 64 (1976). The right
is concerned not with how a work is shown, but that a work is
shown.

The Copyright Act’s text and history establish that embedding
a video on a website “displays” that video, because to embed a
video is to show the video or individual images of the video
nonsequentially by means of a device or process. Nicklen alleges
that the Sinclair Defendants included in their web pages an HTML

“

code that caused the Video to “appear[]” within the web page “no
differently than other content within the Post,” although “the

actual Video . . . was stored on Instagram’s server.” SAC {IT 160-

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 9 of 20

61. The embed code on the Sinclair Defendants’ webpages is simply
an information “retrieval system” that permits the Video or an
individual image of the Video to be seen. The Sinclair Defendants’
act of embedding therefore falls squarely within the display right.

The Sinclair Defendants nevertheless insist that embedding is
not display and ask the Court to adopt the Ninth Circuit’s “server
rule.” Under that rule, a website publisher displays an image by
“using a computer to fill a computer screen with a copy of the
photographic image fixed in the computer's memory.” Perfect 10,

Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1160 (9th Cir. 2007). In

 

contrast, when a website publisher embeds an image, HTML code
“gives the address of the image to the user’s browser” and the
browser “interacts with the [third-party] computer that stores the
infringing image.” Id. Because the image remains on a third-party’s
server and is not fixed in the memory of the infringer’s computer,
therefore, under the “server rule,” embedding is not display. Id.

The server rule is contrary to the text and legislative
history of the Copyright Act. The Act defines to display as “to
show a copy of” a work, 17 U.S.C. § 101, not “to make and then
show a copy of the copyrighted work.” The Ninth Circuit’s approach,
under which no display is possible unless the alleged infringer
has also stored a copy of the work on the infringer’s computer,
makes the display right merely a subset of the reproduction right.

See Jane C. Ginsburg & Luke Ali Budiardjo, Embedding Content or

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 10 of 20

Interring Copyright: Does the Internet Need the “Server Rule”?, 32

 

Colum. J. L. & Arts 417, 430 (2019) (explaining that the server
rule “convert[s] the display right into an atrophied appendage of
the reproduction right” and thereby “ignores Congress’s endeavor
to ensure that the full ‘bundle’ of exclusive rights will address
evolving modes of exploitation of works”). Further, the server
rule distinguishes between showing a copy possessed by the
infringer and showing a copy possessed by someone else. See Perfect
10, 508 F.3d at 1161 (concluding that “Google does not

display a copy of full-size infringing photographic images for
purposes of the Copyright Act” because “Google does not have a
copy of the images for purposes of the Copyright Act”). As

discussed above, when a copy of a work is shown, the Copyright Act

makes no such distinction. See, e.g., Am. Broad. Companies, Inc.

 

vy. Aereo, Inc., 573 U.S. 431, 441-48 (2014) (holding that, despite
technological complexity concerning the “behind-the-scenes”
delivery of images, the defendant violated the exclusive right to

f

“show [an audiovisual work’s] images in any sequence,” because
“whether Aereo transmits from the same or separate copies, at
shows the same images and makes audible the same sound”). Rather,
to “show a copy” is to display it. 17 U.S.C. § 101.

Further, the Ninth Circuit’s reasoning in Perfect 10 should

be cabined by two facts specific to that case: (1) the defendant

operated a search engine and (2) the copyrighted images were

10

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 11 of 20

displayed only if a user clicked on a link. See Goldman _v.

Breitbart News Network, LLC, 302 F. Supp. 3d 585, 595 (S.D.N.Y.

 

2018) (distinguishing Perfect 10 on these grounds). When a user
“open[s}] up a favorite blog or website to find a full color image
awaiting the user, whether he or she asked for it, looked for it,
clicked on it, or not,” the Ninth Circuit’s approach is inapt. See
id. This case does not involve a search engine, and Nicklen
alleges that no user intervention was required to display the
Video's individual images nonsequentially. An individual still
image from the Video awaits Sinclair readers whether they click
the image to play the video or not. Thus, Perfect 10’s test is a
poor fit for this case, and the Court declines to adopt it.
Proponents of the server rule suggest that a contrary rule
would impose far-reaching and ruinous liability, supposedly
grinding the internet to a halt. These speculations seem
farfetched, but are, in any case, just speculations. Moreover, the
alternative provided by the server rule is no more palatable. Under
the server rule, a photographer who promotes his work on Instagram
or a filmmaker who posts her short film on YouTube surrenders
control over how, when, and by whom their work is subsequently
shown -- reducing the display right, effectively, to the limited
right of first publication that the Copyright Act of 1976 rejects.
The Sinclair Defendants argue that an author wishing to maintain

control over how a work is shown could abstain from sharing the

11

 

 

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 12 of 20

work on social media, pointing out that if Nicklen removed his
work from Instagram, the Video would disappear from the Sinclair
Defendants’ websites as well. But it cannot be that the Copyright
Act grants authors an exclusive right to display their work
publicly only if that public is not online.

For the foregoing reasons, Nicklen has plausibly alleged that
by embedding the Video without authorization, the Sinclair
Defendants violated the display right.

II. Fair Use

“Pair use” of a copyrighted work is not copyright
infringement, 17 U.S.C. § 107, but the defendant bears the burden
of showing that a use is fair. Authors Guild v. Google, Inc., 804
F.3d 202, 213 (2d Cir. 2015). In determining whether a defendant’s
use is a fair one, courts weigh (1) the purpose and character of
the use, (2) the nature of the copyrighted work, (3) the amount
and substantiality of the portion used, and (4) the effect of the
use upon the market for or value of the work in light of the
purposes of the Copyright Act. Campbell v. Acuff-Rose Music, Inc.,
510 U.S. 569, 578 (2004).

A. The Purpose and Character of the Use

To evaluate the purpose and character of the use, the Court

considers whether the use is commercial, whether the use is

transformative, and whether there is evidence of bad faith. Id.

12

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 13 of 20

On the one hand, the use here is commercial. The “crux” of
the distinction between commercial and noncommercial use is
whether “the user stands to profit from exploitation of the

-

copyrighted material without paying the customary price.” Harper

& Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 562 (1985).

 

The more commercial the use, the more likely the first factor
weighs against fair use. However, a challenged use is not
“presumptively unfair” because it is profit driven. Campbell, 510
U.S. at 594. For instance, “[a]lmost all newspapers, books and
magazines are published by commercial enterprises that seek a
profit,” yet news reporting is specifically enumerated under § 107
as an example of a fair use of a copyrighted work. Consumers Union

of United States, Inc. v. Gen. Signal Corp., 724 F.2d 1044, 1049

 

(2d Cir. 1983); see also Harper & Row, 471 U.S. at 561.

 

The Sinclair Defendants operate for-profit news stations and
websites that stood to profit from the web traffic the polar bear
video attracted. News outlets often license photos and videos to
illustrate and add visual interest to their articles -- but here,
the Sinclair Defendants have not paid the licensing. fee. The use
is therefore commercial.

On the other hand, the use here may well be transformative.
AR transformative use alters the purpose and context of the
copyrighted work with “new expression, meaning, or message. See

Google LLC v. Oracle Am., Inc., 141 S. Ct. 1183 (2021) (quoting

 

13

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 14 of 20

Campbell, 510 U.S. at 579). “In the context of news reporting

the need to convey information to the public accurately may in
some instances make it desirable and consonant with copyright law
for a defendant to faithfully reproduce an original work without

alteration.” Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756

 

F.3d 73, 84 (2d Cir. 2014). For example, “a news report about a
video that has gone viral on the Internet might fairly display a
screenshot or clip from that video to illustrate what all the fuss
is about,” thereby “transforming the function of the work in the

new context.” Barcroft Media, Ltd. v. Coed Media Grp., LLC, 297 F.

 

Supp. 3d 339, 352 (S.D.N.Y. 2017).

The original purpose and meaning of the work was likely to
highlight the cruel effects of climate change on the polar bear
population and to inspire the audience to donate to or work with
SeaLegacy, a conservation group founded by Nicklen. See SAC 7 2.
The Sinclair Defendants’ use focused on the Video’s popularity.
The article stresses that the Video went “viral” and that the
accompanying photograph was “grabbing attention,” relies on

National Geographic reporting to describe the circumstances under

 

which the Video was made, and then adds that the “video has already
reached over 1 million views.” SAC, Ex. 8. The Sinclair Defendants
did not use the Video to illustrate an independent story about
polar bears or environmentalism; instead, the Sinclair Defendants

f

“report[ed] news about the Images themselves.” See Barcroft, F.

 

14

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 15 of 20

Supp. 3d at 352 (emphasis in original); BWP Media USA, Inc. v.

 

Gossip Cop Media, Inc., 196 F. Supp. 3d 395, 406 n.6 (S.D.N.Y.

 

2016) (distinguishing fair use cases in which “the fact of the
photograph” is the story from unfair uses in which the contents of
the photograph are used as illustration). Because “the use of a
copyrighted photograph in a news article can properly be deemed
transformative where the photograph itself is the subject of the
story,” the first factor weighs in favor of fair use. See McGucken
v. Newsweek LLC, 464 F. Supp. 3d 594, 606 (S.D.N.Y. 2020),
reconsideration denied, 2020 WL 6135733 (S.D.N.Y. Oct. 19, 2020).

Finally, there is no indication of bad faith. Though the
Sinclair Defendants did not request a license despite the
availability of licensing information in Nicklen’s Instagram post,
the Second Circuit is “aware of no controlling authority to the
effect that the failure to seek permission for copying, in itself,
constitutes bad faith.” Blanch, 467 F.3d at 256.

B. The Nature of the Copyrighted Work

The nature of the copyrighted work is “rarely found to be
determinative,” and this case is no exception. Davis, 246 F.3d at
175. Copyright law recognizes that creative or expressive works
are closer to the “core” of intended copyright protection, while
factual or previously published works are entitled to thinner
copyright protection. Campbell, 510 U.S. at 586; Blanch at 256.

Nicklen’s videography reflects his artistic choices of camera

15

 

 

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 16 of 20

angle, exposure settings, and video length, among other things.
Simultaneously, the work purports to depict reality and was made
publicly available before the challenged use. It is arguable
whether the Video was created for “news-gathering or non-artistic
purposes” or whether it was intended to express a point of view.

See N. Jersey Media Grp. Inc. v. Pirro, 74 F. Supp. 3d 605, 620

 

(S.D.N.Y. 2015). This factor does not weigh strongly for or against
fair use.

C. The Amount and Substantiality of the Portion Used

 

By analyzing “the amount and substantiality of the original
work used by the secondary user, we gain insight into the purpose
and character of the use as we consider whether the quantity of
the material used was ‘reasonable in relation to the purpose of

the copying.’” Am. Geophysical Union v. Texaco Inc., 60 F.3d 913,

 

926 (2d Cir. 1994).

This factor weighs against a finding of fair use because the
Sinclair Defendants embedded the entire Video on their websites.
Though the Sinclair Defendants respond that it was necessary to
show the entire video to fulfill their news purpose, the Sinclair
Defendants could have conveyed the Video’s virality by providing
a screenshot of the number of likes or views the Video received.
In the alternative, a single image of the emaciated bear rather
than an embedded copy of the full work could have conveyed that

the Video was shocking or heart-wrenching enough to grab the

16

 

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 17 of 20

Internet’s attention. Because the Sinclair Defendants reproduced
the heart of the work, this factor weighs against fair use.

D. The Effect of the Use on the Market

 

When a defendant “offer[s] a market substitute for the

original,” its use is not fair. NXIVM Corp. v. Ross Inst., 364

 

F.3d 471, 481 (2d Cir. 2004). “[T]he more the copying is done to
achieve a purpose that differs from the purpose of the original,
the less likely it is that the copy will serve as a satisfactory
substitute for the original.” Authors Guild, 804 F.3d at 223. When
analyzing the effect of the infringing use on the market for a
copyrighted work, courts ask “whether, if the challenged use
becomes widespread, it will adversely affect the potential market
for” the work. Bill Graham Archives v. Dorling Kindersley Ltd.,
448 F.3d 605, 613 (2d Cir. 2006). The market for licensing
photographs and videos to media outlets is a “traditional,
reasonable” market of the sort courts consider in this analysis.
See, e.g., Ferdman v. CBS Interactive Inc., 342 F. Supp. 3d 515,
541 (S.D.N.Y. 2018).

A news article about a viral video is unlikely to threaten to
“deprive the rights holder of significant revenues because of the
likelihood that potential purchasers may opt to acquire the copy

in preference to the original.” See Authors Guild, 804 F.3d at

 

223; see also Walsh v. Townsquare Media, Inc., 464 F. Supp. 3d

570, 586 (S.D.N.Y. 2020) (finding no harm to the licensing market

17

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 18 of 20

where a photograph appeared as part of a post alongside text and
other images). Because a news article recontextualizes a work and
serves a different purpose, it is unlikely that someone who wanted
to purchase the work would find reviewing the news article an
adequate substitute.

However, the Sinclair Defendants’ use of the copyrighted
video, if widespread, would harm the licensing market for Nicklen’s
video. There would be no need for news outlets to license the video
at all if each outlet could, without Nicklen’s prior authorization,
embed the video from Instagram or Facebook. Unlike a parodic use,
widespread adoption of the Sinclair Defendants’ use could overtake
the market for Nicklen’s video. Accepting as true Nicklen’s
allegations that he licensed the Video to “almost two dozen
entities both in the United States and throughout the world,” SAC
{¢ 152, this factor weighs against fair use.

E. Conclusion

The Sinclair Defendants’ fair use affirmative defense cannot
be resolved at this stage. The fair use inquiry is a “fact-driven,”
“context-sensitive” consideration of the nature and purpose of the
challenged use, the nature of the copyrighted work, the amount
used, and the potential harm to the market for the copyrighted
work. Cariou v. Prince, 714 F.3d 694, 704-05 (2d Cir. 2013). Thus,
granting a motion to dismiss on fair use grounds is rare. See id.;

Graham v. Prince, 265 F. Supp. 3d 366, 377 (S.D.N.Y. 2017)

 

18

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 19 of 20

(pointing out that courts “generally do not address the fair use
defense until the summary judgment stage” and even then are wary

of granting summary judgment); BWP Media USA, Inc. Vv. Gossip Cop

 

Media, LLC, 87 F. Supp. 3d 499, 505 (S.D.N.Y. 2015) (observing the
“dearth of cases granting such a motion”); Hirsch v. CBS

Broadcasting, Inc., 2017 WL 3393845, at *6 (S.D.N.Y. Aug. 4, 2017)

 

(noting that resolving fair use on a motion to dismiss is
“uncommon”). To be sure, the pleadings alone could establish fair

use in an appropriate case. See TCA Television Corp. Vv. McCollum,

 

839 F.3d 168, 178 (2d Cir. 2016) (“[(T]his court has acknowledged
the possibility of fair use being so clearly established by a
complaint as to support dismissal of a copyright infringement
claim.”); Cariou, 714 F.3d at 707. But this is not the rare case
in which the Court can make a fair use determination simply by
comparing the two works, such that “discovery would not provide

additional relevant information.” See Arrow Productions, Ltd. v.

 

Weinstein Co., 44 F. Supp. 3d. 359, 368 (S.D.N.Y¥. 2014).

Where “the fair use inguiry does not turn on visual
differences,” but rather on whether the work is factual or
artistic, whether the challenged use is classified as
transformative “news reporting,” or whether the use affected the
licensing market for the work, the copies of the work attached to
the Complaint “do not contain enough factual content to enable a

solid assessment.” Hirsch, 2017 WL 3393845, at *7. Such is the

19

 

 

 

 

 

 
Case 1:20-cv-10300-JSR Document 102 Filed 07/30/21 Page 20 of 20

case here. Because the Court’s fair use analysis would benefit
from a better-developed factual record, the Court denies the motion

to dismiss.
CONCLUSION
The Court hereby denies the motion to dismiss, because Nicklen
has stated a prima facie case for copyright infringement and
because the Sinclair Defendants have not met their difficult burden

of proving a fair use defense on the sheer basis of the pleadings.

SO ORDERED.
Dated: New York, NY Dy CZLf/
OF

7 /%Of 2021 abl s. RAKOFF, U.S.D.d.

20

 

 

 

 

 

 
